                                   UNITED STATES BANKRUPTCY COURT
                                     MIDDLE DISTRICT OF ALABAMA




In re                                                                                  Case No. 16−32426
                                                                                       Chapter 13
Natalie C. Lewis ,

        Debtor.


                     NOTICE OF FINAL REQUIREMENTS NECESSARY FOR DISCHARGE


        The trustee has filed a Notice of Completion of Plan Payments in the above−referenced case. For the case to
be discharged, the following must be filed within 30 days of this notice or the case will be closed without discharge.

                 Certificate of Completion of Financial Management Course by Debtor. In a joint case, each spouse
              must file a certificate. Should the debtor be entitled to a waiver of this requirement, the debtor must file a
              Motion for Waiver of Financial Management Course Requirement and receive an order granting the motion.
              The certificate(s) or order granting a waiver must be filed before filing a motion for entry of discharge.

                   Motion for Entry of Discharge Under § 1328(a). The motion must substantially conform to Local Form
              6a and include all certifications required pursuant to Local Rule 4004−1(a). If the debtor(s) is unable to make
              all required Local Rule 4004−1(a) certifications, the debtor(s) must request a hearing for the Court to
              determine if a discharge is applicable pursuant to 11 U.S.C. § 1328(a).

Note: A motion to reopen case will be required for the debtor to receive a discharge after the case has been closed.




Dated May 18, 2021




                                                                Juan−Carlos Guerrero
                                                                Clerk of Court
